Case 5:16-cv-10444-JEL-MKM ECF No. 1143 filed 05/18/20      PageID.28137     Page 1 of 7



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  In re Flint Water Cases                           NO. 5:16-cv-10444
                                                    Honorable Judith E. Levy
  ________________________________

   CO-LIAISON COUNSEL FOR INDIVIDUAL PLAINTIFFS’ MOTION TO
     AMEND THE THIRD AMENDED CASE MANAGEMENT ORDER

        Pursuant to Federal Rule of Civil Procedure 16(b)(4), and for the reasons set

  forth in the attached Memorandum of Law, Co-Liaison Counsel for the Individual

  Plaintiffs respectfully move the Court to amend the Third Amended Case

  Management Order (Doc. No. 1131) by extending all remaining dates for the First

  Bellwether Group—including dates for discovery, dispositive motions, and trial—

  by six weeks.1

  Dated:      May 18, 2020

                                              Respectfully submitted,

  /s/ Corey M. Stern                          /s/ Hunter J. Shkolnik
  Corey M. Stern                              Hunter J. Shkolnik
  Renner K. Walker                            Patrick J. Lanciotti
  LEVY KONIGSBERG LLP                         NAPOLI SHKOLNIK PLLC
  800 Third Ave., 11th Fl.                    360 Lexington Ave., 11th Fl.
  New York, NY 10022                          New York, NY 10017
  Tel.: (212) 605-6200                        Tel.: (212) 397-1000
  Cstern@levylaw.com                          Hunter@napolilaw.com
  Rwalker@levylaw.com                         Planciotti@napolilaw.com


        1
              See Table of Current and Proposed First Bellwether Group Dates,
  annexed hereto as Exhibit A.

                                          1
Case 5:16-cv-10444-JEL-MKM ECF No. 1143 filed 05/18/20        PageID.28138    Page 2 of 7



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  In re Flint Water Cases                             NO. 5:16-cv-10444
                                                      Honorable Judith E. Levy
  ________________________________

        CO-LIAISON COUNSEL FOR INDIVIDUAL PLAINTIFFS’
      MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO
      AMEND THE THIRD AMENDED CASE MANAGEMENT ORDER

        Since the Court entered the first CMO, the Individual Plaintiffs and other

  parties have strove to comply with its time periods. Indeed, Co-Liaison Counsel for

  the Individual Plaintiffs has previously stressed the importance of maintaining the

  current bellwether trial schedule. To this end, the Individual Plaintiffs produced

  plaintiff fact sheets, diligently exchanged and answered written discovery, and

  were in the process of completing depositions of the First Bellwether Group right

  up until the unprecedented COVID-19 crisis began.

        In recent months, however, COVID-19 has made compliance with the

  CMO’s dictates significantly more difficult. Travel restrictions, and a justifiable

  abundance of caution, have made face-to-face meetings, which are crucial for the

  process that underlies the preparation of expert reports, impossible. Then, while the

  Individual Plaintiffs were trying alternative arrangements, one of the Individual

  Plaintiffs’ experts suffered a loss in his family due to COVID-19.




                                           2
Case 5:16-cv-10444-JEL-MKM ECF No. 1143 filed 05/18/20           PageID.28139   Page 3 of 7



        On May 15, 2020, several parties held a telephonic meet and confer to

  discuss impending discovery deadlines and possible solutions. Renner Walker,

  Hunter Shkolnik, and Patrick Lanciotti participated on behalf of the Individual

  Plaintiffs. David Rogers participated on behalf of the VNA Defendants.2 Sheldon

  Klein participated on behalf of the City Defendants. On the meet and confer call,

  the parties agreed that a six-week extension of all dates for the First Bellwether

  Group is reasonable and warranted in light of the difficulties created by the

  COVID-19 pandemic.3 This means all remaining dates for the First Bellwether

  Group: the date for completion of discovery, the date for the exchange of expert

  reports, the date for filing dispositive motions, and the date for trial.

        The Individual Plaintiffs believe the six-week extension will not impose an

  undue delay in light of the circumstances, but it will help the Individual Plaintiffs

  (and other parties) continue to complete discovery. Furthermore, since all dates

  would be uniformly extended by six weeks, the extension will not prejudice any

  other parties. In sum, there is good cause to grant the motion, and it would a

  provident exercise of discretion to do so.




        2
             Mr. Rogers indicated he had spoken with Philip Erickson on behalf of
  the LAN Defendants earlier that day.
        3
               Subsequently, when the motion was circulated pursuant to Local Rule
  7.1(a), Susan E. Smith indicated that McLaren would concur in the motion.

                                               3
Case 5:16-cv-10444-JEL-MKM ECF No. 1143 filed 05/18/20       PageID.28140    Page 4 of 7



                                    DISCUSSION

        Rule 16(b)(4) permits a CMO to be modified for good cause and with the

  Court’s consent. A district court has broad discretion to manage its docket and

  coordinate a schedule of pretrial proceedings. See G. Heileman Brewing Co. v.

  Joseph Oat Corp., 871 F.2d 648, 652 (7th Cir. 1989); In re Baker, 744 F.2d 1438,

  1441 (10th Cir. 1984). Likewise, the Court has wide discretion in determining

  whether to grant an amendment to the CMO. See Leary v. Daeschner, 349 F.3d

  888, 904 (6th Cir. 2003). Here, it would be a provident exercise of the Court’s

  discretion to extend all bellwether time periods by six weeks.

        Primarily, the Individual Plaintiffs have been diligent in working to comply

  with the CMO’s terms. See Inge v. Rock Fin. Corp., 281 F.2d 613, 625 (6th Cir.

  2002) (“The primary measure of Rule 16’s ‘good cause’ standard is the moving

  party’s diligence in attempting to meet the case management order’s

  requirements.” (quotation omitted)). They have been exchanging discovery, and

  prior to COVID-19 pandemic, had completed fourteen depositions of bellwether

  Plaintiffs.4 Even since the pandemic began, the parties (Individual Plaintiffs among

  them) have found creative solutions to continue taking depositions of defendants

  and non-party witnesses.


        4
              On March 23, 2020, the Court reduced the First Bellwether Group “to
  the fourteen Plaintiffs who have already been deposed” in light of COVID-19.
  Order Regarding Bellwether Pool Reduction, ECF No. 1089.

                                           4
Case 5:16-cv-10444-JEL-MKM ECF No. 1143 filed 05/18/20       PageID.28141    Page 5 of 7



        Yet, as described above, Co-Liaison Counsel for the Individual Plaintiffs’

  ability to complete the process of fully creating and exchanging expert reports

  regarding the First Bellwether Group Plaintiffs. When the parties negotiated and

  litigated, and the Court entered, the CMO, they could not have foreseen the

  COVID-19 pandemic. See Jackson v. Laureate, Inc., 186 F.R.D. 605, 608 (E.D.

  Cal. 1999) (considering “the development of matters which could not have been

  reasonably foreseen or anticipated at the time of the Rule 16 scheduling

  conference”). In light of the unforeseen and unavoidable exigency of COVID-19,

  the six-week week extension Individual Plaintiffs seek is a modest one, and will

  not cause an undue delay.

        Furthermore, by moving all dates back six weeks, the extension will be

  equitable and will not cause prejudice. See Andretti v. Borla Performance Indus.,

  426 F.3d 824, 830 (6th Cir. 2005) (“A district court should also consider possible

  prejudice to the party opposing the modification.”). Every party will have an

  additional six weeks to complete discovery and will permit fuller development of

  facts and preparation of expert reports. Concomitantly, the defendants will have the

  same amount of time to make dispositive motions following the close of discovery.

  Finally, by extending the time for trial by six-weeks, the extension will avoid

  interfering with the Court’s resolution of dispositive motions, and burdening the

  parties’ final pretrial preparations.



                                           5
Case 5:16-cv-10444-JEL-MKM ECF No. 1143 filed 05/18/20      PageID.28142       Page 6 of 7



        Therefore, Co-Liaison Counsel for the Individual Plaintiffs respectfully

  submits that good cause exists for a minor modification to the First Bellwether

  Group’s schedule, and that a uniform modification is reasonable, equitable, and

  does not create prejudice. Under these unique circumstances, the minor, six-week

  modification of the First Bellwether Group’s remaining dates is warranted.

                                  CONCLUSION

        Accordingly, Co-Liaison Counsel for Individual Plaintiffs respectfully

  request the Court to amend the Third Amended Case Management Order by

  extending all dates pertaining to bellwether trial process—including dates for

  discovery, dispositive motions, and trial—by six weeks.

  Dated:      May 18, 2020

                                              Respectfully submitted,

  /s/ Corey M. Stern                          /s/ Hunter J. Shkolnik
  Corey M. Stern                              Hunter J. Shkolnik
  Renner K. Walker                            Patrick J. Lanciotti
  LEVY KONIGSBERG LLP                         NAPOLI SHKOLNIK PLLC
  800 Third Ave., 11th Fl.                    360 Lexington Ave., 11th Fl.
  New York, NY 10022                          New York, NY 10017
  Tel.: (212) 605-6200                        Tel.: (212) 397-1000
  Cstern@levylaw.com                          Hunter@napolilaw.com
  Rwalker@levylaw.com                         Planciotti@napolilaw.com




                                          6
Case 5:16-cv-10444-JEL-MKM ECF No. 1143 filed 05/18/20       PageID.28143   Page 7 of 7



                           CERTIFICATE OF SERVICE

        I, Renner K. Walker, hereby certify that on May 18, 2020, the foregoing Co-

  Liaison Counsel for Individual Plaintiffs’ Motion to Amend the Third Amended

  Case Management Order, including the Exhibit A annexed thereto, was served

  electronically (via ECF) to all counsel of record.

                                                /s/ Renner K. Walker
                                                Renner K. Walker




                                            7
